       Case 2:18-cv-04676-JHS Document 1 Filed 10/29/18 Page 1 of 10


            ,,,...,.
                       JJt.,~~ :1;
                       •"V '\,~si."''   ~~   ~     ... ...,




                                                  UNITED ST ATES DISTRICT COURT
                                                 EASTERN DISTRICT PENNSYLVANIA

TINA KWIATKOWSKI,                                                       )
                                                                        )
       Plaintiff,                                                       )
                                                                        )
                                                                                        18   4676
       v.                                                               )    Case No.
                                                                        )
CHW GROUP, ~C. d/b/a Choice Home                                        )
Warranty,                                                               )
                                                                        )
       Defendant.                                                       )

                                                              PLAI~TIFF'S COMPLAINT

       Plaintiff, TINA KWIATKOWSKI, files this lawsuit for damages, and other legal and

equitable remedies, resulting from the illegal actions of Defendant, CHW GROUP, ~C. d/b/a

Choice Home Warranty, in negligently, knowingly, and/or willfully contacting Plaintiff on

Plaintiffs cellular telephone in violation of the Telephone Consumer Protection Act, 47 U.S.C. §

227 et seq. ("TCPA").

                                                              JURISDICTION AND VE~UE

   1. Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as Plaintiffs claims arise

       under the laws of the United States.

   2. This Court has federal question jurisdiction because this case arises out of violations of

       federal law. 47 U.S.C. §227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

   3. Defendant conducts business in Philadelphia, Philadelphia County, Pennsylvania.

   4. Venue and personal jurisdiction in this District are proper because Defendant transacts

       business in this District, and a material portion of the events at issue occurred in this

       District.
   Case 2:18-cv-04676-JHS Document 1 Filed 10/29/18 Page 2 of 10




                                        PARTIES

5. Plaintiff, is a resident of Philadelphia, Philadelphia County, Pennsylvania.

6. Defendant is based in Edison, New Jersey.

                              FACTUAL ALLEGATIONS

7. Within four (4) years of Plaintiff filing this Complaint, Defendant began placing calls to

   Plaintiff on Plaintiffs cellular telephone at xxx-xxx-2162.

8. Within four (4) years of Plaintiff filing this Complaint, Defendant called Plaintiffs cellular

   telephone from 732-339-3869, which is one of Defendant's telephone numbers.

9. Within the past year of Plaintiff filing this Complaint, Plaintiff spoke with one of

   Defendant's representatives and requested for Defendant to stop calling her.

I 0. Despite Plaintiff's request, Defendant continued to call Plaintiffs cellular telephone.

11. Prior to calling Plaintiff's cellular telephone, Defendant knew the number was a cellular

   telephone number.

12. All of the calls Defendants made to Plaintiffs cellular telephone resulted in Plaintiff

    incurring a charge for incoming calls.

13. Within 4 years of Plaintiff filing this Complaint, Defendant used an automatic telephone

    dialing system to call Plaintiffs cellular telephone.

14. Within 4 years of Plaintiff filing this Complaint, Defendant called Plaintiffs cellular

    telephone in predictive mode.

15. The telephone dialer system Defendant used to call Plaintiffs cellular telephone has the

    capacity to store telephone numbers.

16. The telephone dialer system Defendant used to call Plaintiffs cellular telephone has the

    capacity to call stored telephone numbers automatically.

                                              2
   Case 2:18-cv-04676-JHS Document 1 Filed 10/29/18 Page 3 of 10




17. The telephone dialer system Defendant used to call Plaintiffs cellular telephone has the

   capacity to call stored telephone numbers without human intervention.

18. The telephone dialer system Defendant used to call Plaintiffs cellular telephone has the

   capacity to call telephone numbers in sequential order.

19. The telephone dialer system Defendant used to call Plaintiffs cellular telephone has the

   capacity to call telephone numbers randomly.

20. The telephone dialer system Defendant used to call Plaintiffs cellular telephone selects

   telephone numbers to be called according to a protocol or strategy entered by Defendant.

21. The telephone dialer system Defendant used to call Plaintiffs cellular telephone

   simultaneously calls multiple consumers.

22. While Defendant called Plaintiffs cellular telephone, Plaintiffs cellular telephone line

   was unavailable for legitimate use during the unwanted calls.

23. Defendant's calls constitute calls that are not for emergency purposes as defined by 47

   U.S.C. § 227(b)(l)(A).

24. As a result of Defendant's alleged violations of law by placing these automated calls to

   Plaintiff's cellular telephone without prior express consent, Defendant caused Plaintiff

   harm and/or injury such that Article III standing is satisfied in at least the following, if not

   more, ways:

       a. Invading Plaintiffs privacy;

       b. Electronically intruding upon Plaintiffs seclusion;

       c. Intrusion into Plaintiffs use and enjoyment of her cellular telephone;

       d. Impermissibly occupying minutes, data, availability to answer another call, and

           various other intangible rights that Plaintiff has as to complete ownership and use

                                              3
      Case 2:18-cv-04676-JHS Document 1 Filed 10/29/18 Page 4 of 10




              of her cellular telephone; and

          e. Causing Plaintiff to expend needless time in receiving, answering, and attempting

              to dispose of Defendant's unwanted calls.

   DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT

   25. Defendant's conduct violated the TCPA by:

          a. Placing non-emergency telephone calls and text messages to Plaintiff's cellular

              telephone using an automatic telephone dialing system and/or pre-recorded or

              artificial voice in violation of 47 U.S.C. § 227 (b)(] )(A)(iii).

      WHEREFORE, Plaintiff, TINA KWIATKOWSKI, respectfully requests judgment be

entered against Defendant, CHW GROUP, INC. d/b/a Choice Home Warranty, for the following:

   26. As a result of Defendant's negligent violations of 47 U.S.C. § 227(b)( 1), Plaintiff is entitled

      to and requests $500.00 in statutory damages, for each and every violation, pursuant to 47

       U.S.C. § 227(b)(3)(B).

   27. As a result of Defendant's willful and/or knowing violations of 47 U.S.C. § 227(b)(l),

       Plaintiff is entitled to and requests treble damages, as provided by statute, up to $1,500.00,

      for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

       227(b )(3)(C).

   28. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the future.

   29. Any other relief that this Honorable ~ourt deems appropriate.




                                                  4
       Case 2:18-cv-04676-JHS Document 1 Filed 10/29/18 Page 5 of 10




                             RESPECTFULLY SUB\1ITIED,



October 22, 2018
                                   Michael A. Siddons
                                   Attorney #89018
                                   The Law Firm of Michael Alan Siddons, Esquire
                                   230 N. Monroe Street
                                   PO Box403
                                   Media, PA 19063
                                   Tel: 484-614-6546
                                   msiddons@siddonslaw.com
                                   Attorney for Plaintiff




                                      s
                           Case 2:18-cv-04676-JHS Document 1 Filed 10/29/18 Page 6 of 10

JS 44 (Re~ 06117)

The JS 44 CIVIi cover sheet and the mformat1on contained herem neither replace nor supplement the filmg and service ofpleadmgs or other papers as required b}' law except as
provided bv local rules of court llus fonn, approved by the Jud1c1al Conference of the United States m September 1974, 1s required for the use of the Clerk of Court for the
purpose ofUJJtiaung the CIV11 docket sheet /SEE INSTRUCTIONS ON NFXI PA(,J,, OJ, THIS FORM J

I. (a) PLAINTIFFS
Tina Kwiatkowski
                                                                                                                       DEFENDA.~TS
                                                                                                                     CHW Group, Inc. d/b/a Choice Home Warranty
                                                                                                                                                                                                     6 7 8'
      (b) County of Residence of first Listed Plamt1ff                                                                 County of Residence of Fint Listed Defendant
                                 (E)(C.EPT JN t: S PUJNf/11 C                                                                                            (/IV ( S. PLA/1,ff/f F CASE'S ONI Y,
                                                                                                                       1';0TE      IN LAND C01';DEMJ'<A TIOls CASES. t;Sh rnE LO(' A. llOl't OF
                                                                                                                                   Dlli TRAC1 Of LA"ID INVOLVID

  ( C) Attorneys (Ftnn N11111e, Address and Telepholt, Nllllf                                                           Attorneys nJ /C11(1WnJ
M Siddons
230 N Monroe Street, PO Box 4 , Media PA 19063
Telephone: 484-614-6546

II. BASIS OF JURISDI                                 (Place an "x··   ,,, 011e BO% On/Y)               IIL CITIZENSHIP OF PRINCIPAL PARTIES IPkJce alt                                                •JC tn 0,,. 80%/or Pla1nttff
                                                                                                                   (l or Dt,er:1tv ("as,. On/yJ                                               and U1te Box for Def...dant)
:, 1 U S Govcmmcnt                                                                                                                             l'TF         DEF                                               PTF       Dr.JI'
       Plambff                                       (US Gov,nw,te111 Not a Party)                            C111Zco of 11ns Stat•            '1 I         n       I    Incorporated or i>rmc1pal Place        ::, 4    ::"J 4
                                                                                                                                                                           ofBusmcss In llns Swe

n     2 t; s Govmiment                   '1 4 Dlvcmty                                                         <111ZeD of Anolber State           '1 2       ::,          lncoq,onited and Prmc1pal Place          ::, 5       ::, 5
           Defendant                                 (l'1fhca111 C·111zemhtp of Pa,n... 111 hem IIIJ                                                                        of Business In Another State

                                                                                                              Citizen m S1.1bJ"ct of a           ::, 3                    Fotctgn Nation                          (J 6        r,   6
                                                                                                                 Foret C                                    "
IV. NATURE OF SliIT IP/ace an                        "X" tnOne Boi011/y1                                                                                     Chck here for 1',at11re of Suit l'ode Descn            tl011l1
                                                                           it
CJ 110 Insurance                            P£RSONAL INJl:RY                    PERSONAL INJl'KY              :, 625 Drug Related SelZIJl'8           :, 422 Appeal 2s use 153               ::, 37'i ~a!se Cl:ums Act
::, 120 Manne                        O 110 Alrplanc                         CJ 36'i Persooal In.JU')                 of Property 21 USC 131           CJ 42 3 Withdrawal                     ::, P6 Qw Tam C3l l'SC
::, 130 Miller Act                   ::1 3l'i AIIJllane Product                     Pmduct Liability          '1 690 Ocher                                    2& use l'i7                             '3729{al)
::, 140 Ncgottablc !nslnancnt                 L,abtltty                     ::, 367 Health C'uCJ                                                                                             :1 400 State Reappomo001cnt
::, 150 Recoveiy of Overpayment ::J 320 Assault. Libel &                            Pbannaceut1cal                                                                                         , ::, 410 Anllttust
           & Enfoo:ement of Judgment          Slander                               Pc,sonal lnJUI)"                                                  '.1 120 C'-OJlY'lghts                  '"1 4 30 Banh and Baolung
::, l 'i I Med.can, Act              (J 330 Fcderal Employers                       Product Ltabtl1ty                                                 :J &.30 Patent                         :, 410 Commerce
:, l 'i2 R.ecoveiy ofDmlllted                 wb1bty                        ::, 363 Asbestos Personal                                                 ::, 1'35 Patent· Ablxevtatcd           ::, 460 Deportation
           Student Loans             :1 340 Manne                                   lnJLllY Product                                                               1-<ew Drug ,\pphcattoo     cl 4 70 Racketeer Influenced lllld
           (Bxcludos VcterUIS)       ::, 34 5 Marme Product                         Ltabthl'(                                                         ::, 340 rnidemark                              Corrupt Orgaruz.attons
:, 153 Recovery of Overpayment                Lubthty                          PERSONALPROPEKI\'                                                                                             ::, 4SO Consumer C'm:itt
           ofVc1m111's Benefits      O 350Motor Velucle                     n 3'0 Other Fraud                 ::, 710 Fm Labor Standards              a   &61 HIA (1395ffl                   n 490 abl at rv
::, 160 Stockholders' Swts              '1 15 5 Motor Veiuclc               ::J Fl fntlh to Lendmg                    Act                             :, 162 Black tuns (92 3)               ::, a          es/C'=o<1tt1es1
CJ 190 Ocher Con.tract                          Product L11bli1ty           ::1 lSO Other Pmonal              ::, 720 Labor/Managomeot                ::1 S63 DIWCJDIWW (40,(1))                      Ex  angc
::, 195 Contract Product l.1alnltty     ::, 360 Other Personal                      Property Damage                   Rela11om                        cl 164 SSID Title XVI                     890        !>tatutory Acboos
:, 196 Fnncbtso                                   lojury                    CJ 315 Property Damage            :, 740 Railway Labor Act                ::1 &65 RSI (40,(g)J                      a     Agncultural ActS
                                         rJ 362 Personal In.Jill} •                 Product ualx11ty          CJ 75 I Family aad Meckca!                                                           ; E.ovuoomental Matten
                                                  Mcd1cal             ce                                               Le3Ve Act                                                             '.1 S9'i Freedom oflnformattoo
                                                                                                              :, 790 Other Labor L111gatt011                                                          Act
0 2lOl.andC~on                           ::, 440 Other Cm! Riiibts              Habeas Corp,u:                ::, 791 tmployce Rcllremcnt             '.1 S70 Taxes (lJ S Platollff          '.1 896 Arlntratton
:, 220 Ponclosure                        n 441 Votlllg                      CJ 463 ,\hen Detmnee                      Income Secunty Act                          or Defendant)              ::, 899 Admwistrattvc Procedwc
::, 230 Rent Lease & E]CCtment           ::, 442 lmploymcnt                 '.1 'i 10 Motions to Vacate                                               :, K7! IRS        llttrd P:itty                Act/Review or Appeal of
CJ 240 Tons to Land                      :J « '3 Housmgt                              Sentence                                                                    26 use 7609                        Agency Dccmoo
n 24'i Ion Product Liability                     Accommodalloos           ::, 530 Genenil                                                                                                    'J 9'i0 ConslllllllODahty of
:J 290 All Other Real Property           ::, «'i Amer ..,1D,.sab1]111cs • ::, 'i H Dea1h Penalty                                                                                                    Siate Statutes
                                                 Employment                   Other:                          1 462 Jl<aturnhzatloo ApphcatJOO
                                         CJ 446 Amer wlD,.sabtltlles • t1 'i40 Mandamus & Other               ::, 465 Other lmnngratton
                                                 Other                    ::, 5'i0 Cml Rights                         AC!lons
                                         :, «s Educabon                     :1 5'i5 Pnson Condition
                                                                            ::, 'i60 Cm! Detameo •
                                                                                     Conditions of
                                                                                     Conlinemait
             GIN (P/a~~mt '"X" tnOneBoxOn/y)
            gmal           ;J 2 Removed from                    (1    J    Remanded from               :, 4   Reinstated or       '."J 5 Transferred from                 ;J 6 Mult1d1stnct             ;J 8 Mulnd1stnct
           oceedmg                State Court                              Appellate Court                    Reopened                   Another DJStnct                         L1t1gat1on .                 L1tigat10n ·
                                                                                                                                          (spect/y)                              Transfer                     Direct File
                                              Ct~ the 'C S CIVIi Statute under which you are fihng (IN ""' cile ,;,uis,llcl»lllll s,,,,-                   .,.1,s, tli*rsityJ
           AUSE OF ACTIO~ t:T::--e=l~e~h__o_._n_e-"C~o""::n:""su=m-=-er_P_,ro_..te_c""tt0=n.a.:A_ct=--------------------------
                                              Bnef descnpt1011 of cause

 VII. REQUESTED IN                            ::, CHECK IF THIS IS A CLASS ACTION                                 DEMANDS                                               ClIBCK YES only 1f demanded m
          COMPLAINT:                              UNDER RULE 23, F R Cv P                                                                                               Jl.RY DEMA~D:         iJ Yes
 vm.       RELATED CASE(S)
           IFANY                                                            JUDGE
                                                                                                                                                                                             OCT 2
 DATh
 10/22/2018
 FOR      FFICE t:SE ONLY

      RBC&IPI #                       AMOL"llli                                     APPL YING IF P                                       JUDGE                                   MAO R.'IXlE.



                                                                                                                                                                    OCT 29 2019·
                              Case 2:18-cv-04676-JHS Document 1 Filed 10/29/18 Page 7 of 10
JS 44 Reverse (Re,, 06/ 17)


                      INSTRUC'I]ONS FOR ATTOR.'{.EYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the mformation contained herem neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, 1s
reqmred for the use of the Clerk of Court for the purpose of mitiatmg the civil docket 5heet. Consequently. a civil cover sheet 1s submitted to the Clerk of
Court for each civil complaint filed. The attorney fihng a case should complete the form as follows:

l.(a)    Plaintiffs-Defendants. Enter names (last, first, middle imtial) of plamtiff and defendant. If the plamtiff or defendant 1s a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant 1s an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except C .S. plaintiff cases, enter the name of the county where the first hsted plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first hsted defendant resides at the time offihng. (:\JOIE. In land
         condemnation cases, the county ofresidence of the "defendant" 1s the location of the tract ofland mvolved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, hst them on an attachment., notmg
         m this section "(see attachment)"

II.      Jurisdiction. The basis of Jurisdiction is set forth under Rule 8(a), FR.Cv.P, which requires that Jurisd1ct1ons be shown in pleadmgs. Place an "X"
         m one of the boxes. If there 1s more than one basis of jurisdiction, precedence 1s given m the order shown below.
         United States plaintiff. (1) Jurisd1ct1on based on 28 USC 1345 and 1348. Smts by agencies and officers of the Umted States are included here.
         Cnited States defendant. (2) When the plamtiff1s smng the Umted States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U S.C. 1331, where jurisdiction arises under the Constitution of the Umted States, an amendment
         to the Constitution, an act of Congress or a treaty of the C nited States. In cases where the U S. is a party, the lJ .S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to smts under 28 USC 1332, where parties are citizens of different states When Box 4 1s checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.      Residence (citizenship) of Principal Parties. This section of the JS 44 1s to be completed 1f d1vers1ty of citizenship was md1cated above. M.ark this
          section for each principal party

IV.       Nature of Suit. Place an "X" m the appropriate box. lfthere are multiple nature of suit codes associated with the case, pick the nature ofsmt code
          that is most applicable. Click here for: Nature of Suit Code Descnptions.

V.        Origin. Place an "X" in one of the seven boxes.
          Original Proceedings. (1) Cases which originate in the Cmted States d1stnct courts
          Removed from State Court. (2) Proceedings m1tiated m state courts may be removed to the d1str1ct courts under Title 28 C.S C, Section 1441
          When the petition for removal is granted, check this box.
          Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
          date
          Reinstated or Reopened. (4) Check this box for cases reinstated or reopened m the d1str1ct court. Cse the reopenmg date as the filmg date.
          Transferred from Another District. (5) For cases transferred under Title 28 C.S C. Section 1404(a). Do not use this for w1thm district transfers or
          mult1d1strict litigation transfers.
          Multidistrict Litigation - Transfer (6) Check this box when a multid1strict case 1s transferred into the district under authority of Title 28 C.S C
          Section 1407.
          Multidistrict Litigation Direct File. (8) Check this box when a multidistnct case is filed m the same district as the Master MDL docket.
          PLEASE NOTE THAT THERE IS NOT A."i ORIGIN CODE 7. Origin Code 7 was used for h1stoncal records and is no longer relevant due to
          changes in statue.

VI.       Cause of Action. Report the civli statute directly related to the cause of action and give a brief descnpt1on of the cause Do not cite jurisdictional
          statutes unless diversity. Example C S. Civil Statute: 4 7 USC 5 5 3 Bnef Descnpt1on. Unauthorued reception of cable service

VII.      Requested in Complaint. Class Action Place an "X" in this box 1fyou are filmg a class action under Rule 23, FR Cv .P
          Demand. In this space enter the actual dollar amount bemg demanded or indicate other demand, such as a prelimmary injunction.
          Jury Demand. Check the appropnate box to mdicate whether or not a Jury is bemg demanded.

VIII.     Related Cases. This section of the JS 44 is used to reference related pendmg cases, if any. If there are related pending cases, msert the docket
          numbers and the correspondmg Judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet
                                     Case1 2:18-cv-04676-JHS Document 1 Filed 10/29/18 Page 8 of 10
                                      -~:-1
                                     J,
                                              ij_,ij     ~
                                               -_J_._. ._~~--
                                                          ~":_ -
                                                                    i•
                                                                               C'\TIED
                                                                         FOR THE        STA'n.:s
                                                                                 1':ASTER'.'i     DIST,RICT
                                                                                              DISTRICT      COl RT
                                                                                                        OF PE!'.'~SYLVA"IIA
                                                                                                                                                          18             4676
                                      ·   ,     ·      ,                                        DESl(,'.'iATIO'\: FOR\{
                          ' -,(;~ ·be used b)• cou,;s~l o,- pro se f!/amt1jf to md1c.ate the categm, of 1he case for the purpose of assignment to the appropriate calendar)
                           .......                                                                                                                                                                  \
    Addre~s of Plamt1ff _ _ _ _ _ _ __                                      2964 E Thompson Street, Philadelphia PA 19134

    Address of Defendant. _ __

    Place of Accident, Incident or Transaction:



RELATED CASE, IF ANY:

    Case Number:--------                                                            Judge                                                          Date rermmated

    Civil cases are deemed related when Yes 1s answered to an; of the following quesllons

          Is tlus case related to property mcluded m an earlier numbered smt pendmg or w1thm one year                                                 YesD
          prev10usly termmated action m this court'

    2     Does tlus case involve the same issue of fact or gro\\ out of the sante transaction as a pnor smt
          pendmg or withm one year prevtonsly terrnmated action m thu, courr>
                                                                                                                                                      YesD                No[Z]
                                                                                                                                                                                  [Z]

                                                                                    e
    3     Does this ca5e mvolve the vahdtt) or mfrmgement of a patent already 111 smt or any ear her                                                  YesD                No
          numbered case pendmg or withm one year previou~l)' terminated action ofth1s court·,

    4.    Is this case a second or successive habeas corpus, social security appeal, or prose cP.il rights
          case filed by the same mdn, idual'l
                                                                                                                                                      Yes   D             No       I./ I
    I certify tliat, to my knowledge, the w1thm case                       D   is    I!]    1   ~:tjre~lated: an/),c)a.,: : : : pend mg or \\ithm one year pre" 1ou s1 y te rmmated action m
    thts court except as noted abo'lle                                                          ;,.LM.      /~        _    ~   ,~.._
    DATE             10/22/2018                                                                                                                                       8 9 0 18
                                                                                                                  ------ ---
                                                                                                Allumev-at-Law I Pro Se Plamujf                                Auomey ID      #   (if applicable)


    CIVIL: (Place a ,· in one category only)

    A.                Federal Question Cases:                                                                    B.       Diversity Jurisdiction Cases:

D            I        lnde1m11ty Contract. Manne Contract, and All Other Contracts                               D        I    Insurance Contract and Other Contracts
D            2        FELA                                                                                       D        2    Arrplane Personal In1ury
D            3        Jones Act-Personal InJury                                                                  D        3    Assault, Defamation
D            4        Antitrust                                                                                  D        4    Manne Personal InJtiry

a   D
             5.
             6
             7
                      Patent
                      Labor-Management Relations
                      Civil Rights
                                                                                                                 D
                                                                                                                 D
                                                                                                                 D
                                                                                                                          5
                                                                                                                          6
                                                                                                                          7
                                                                                                                               Motor Vehicle Personal lnJury
                                                                                                                               Other Personal InJU.-)' (Please rpecify)
                                                                                                                               Products ltab1ht)
    D        8        Habeas Corpus                                                                              D        8    Products Liability - Asbestos
             }
                                                                                                                 D
B
0
                 0
                 I
                      Securities Act(s) Cases
                      Social Security Review Cases
                      AJI other Federal Question Cases
                                                                                                                          9    All other D1vers1ty Cases
                                                                                                                               (Pleasespeqfy)    . ____         _ _ _ _ _ _ _ __

                      (Please specify)    Telephon~ Consumer Protection Act
\        I
    '-'
                                                                                             ARBITRATIO~ CF.RTIFICA TION
                                                                   (The effect of this certif,catw111s to ,·emove the case from ehg1b1h1:J, for arb1trat10n J

    I, __                                                             _ _ cc,unse: c,frt>cord m prose plamt1f( do hereby certity
                      ----- - ------

         D            Pursuant to Local Civil Rule 53 2, § 3(c) (2). that to the be\t of my kno\,ledge and belief, the damages reco,erable m this c1V1l action case
                      exceed the sum of$J 50,000 00 exclusive ofmterest and costs


         D            Rehef other than monetar; damages 1s sought

                                                                                                                                                               OCT 29 2018
    DATE
                  ------------                             ------
                                                                                                Allome1,-at-Law 'Pro Se Plamtlff                               Attorney I[)   #   (if applu·able)

    NOTE A tnal de novo will be a tnal by Jury only it there has been compl,anc.e wtth                      ~   RC P 38

    Civ 609 (5;2018)
          Case 2:18-cv-04676-JHS Document 1 Filed 10/29/18 Page 9 of 10

     Ji i~4~ ~ j)
    ~ t ~· ~~
                       IN THE C"'.'lITED STATES DISTRICT COURT
                    FOR THE EASTER.~ DISTRICT OF PEN"'.'lSYL VA."'lIA

                   CASE MANAGEME~T TRACK DESIG~ATION FOR.'1

                                                                            CIVIL ACTION

                       V.
                                                                                         4676
CrlWtiroup,J:nc. d/b~ .                          :                          NO
 Choi ct- HC>'r-e- wo r,t1n+y                     ·                              ·
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWI~G CASE MANAGEME.'.'lT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

(b) Social Security - Cases requesting review of a deciston of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )

(e) Special Management Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management - Cases that do not fall into any one of the other tracks.


    JD)22)1g                                                             Piton+-,~
Date                               Attorney-at-law                      Attorney for
l 4 8"~) \.ol L/ - (ISL/ 0                 nJ?t                     ms1dd0fls@S1dclOnS/~w. <..ctn-

Telephone                           FAX~umber                           E-Mail Address


(Civ. 660) 10/02
          Case 2:18-cv-04676-JHS Document 1 Filed 10/29/18 Page 10 of 10


                              Civil Justice Expense and Delay Reduction Plan
                             Section 1:03 - Assignment to a Management Track

    (a)          The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

    (b)           In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff beheves the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

    (c)         The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

     (d)         Nothing in this Plan is intended to abrogate or linut a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedmgs that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.

     (e)        Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

                            SPECIAL MANAGEMENT CASE ASSIGNMENTS
                             (See § 1.02 (e) Management Track Definitions of the
                              Civil Justice Expense and Delay Reduction Plan)

     Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an excepttonally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association oflarge membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's denvative and stockholder's representauve actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
